DUFOUR, J.
The widow of the deceased contests his will on the ground that he was of unsound mind, and had been so for years.
Much testimony has been adduced pro and con to show his condition of mind generally; that he was very aged, feeble minded and forgetful at times is shown, that he was not lucid at the time the will was made is not shown. The widow herself recognized his sanity by suing him shortly before his death for separation, and her attorney, then and now took him, with his attorney to draw money at his bank to pay counsel fees. These acts more eloquently than testimony speak as to those parties,belief in the sanity, of the testator.
Sanity is presumed and the burden of proof is on the attacking party.
Partial insanity does not make invalid a will made during a lucid interval, and the record fails to convince us that the testator did not fully understand his act and appreciate its effects. 35 An. 865-32 An. 1056.
Without further review of the testimony, we state as our conclusion that the will must stand.
Judgment affirmed.